In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-19-00305-CV
                              __________________

                         COLTON LESTER, Appellant

                                        V.

                  CECIL E. BERG, SETH JOHNSON,
           JOHNSON LAW OFFICE, PLLC, DUSTIN ANDREAS,
             AND PHILLIPS AND ANDREAS, PLLC, Appellees

__________________________________________________________________

                On Appeal from the 411th District Court
                         Polk County, Texas
                      Trial Cause No. CIV32046
__________________________________________________________________

                          MEMORANDUM OPINION

      Appellant Colton Lester (Appellant or Plaintiff) sued his criminal defense

attorneys, Appellee and Cross-Appellant Cecil Berg, Appellees Seth Johnson and

Johnson Law Office, PLLC (the Johnson Defendants), and Appellees Dustin

Andreas and Phillips and Andreas, PLLC (the Andreas Defendants) (collectively

Defendants), for legal malpractice arising from Appellant’s conviction for attempted

online solicitation of a minor. The trial court granted Defendants’ motions for

                                         1
summary judgment in the legal malpractice claim and Lester filed this appeal with

our Court. We affirm.

                                    Background

      In his criminal case, Lester entered a guilty plea, and he was placed on five

years deferred adjudication. After his probation was revoked in 2016 for his failure

to comply with several different terms of his deferred adjudication, he was found

guilty and sentenced to three years in TDCJ. In 2018, Lester’s criminal conviction

was vacated by the Texas Court of Criminal Appeals through post-conviction relief.

See Ex parte Lester, No. WR-88,227-01, 2018 Tex. Crim. App. Unpub. LEXIS 294

(Tex. Crim. App. Apr. 11, 2018).

      After his criminal conviction was vacated, Lester filed a civil suit against the

Defendants 1 alleging negligence and gross negligence with respect to their legal

representation of Lester in his criminal case. According to Lester’s malpractice

petition, he was seventeen years old when he was charged by information in August

of 2014 for the attempted solicitation of a minor that occurred on April 27, 2014.

      The Defendants each filed a motion for summary judgment, arguing that

Lester’s legal malpractice claims should be dismissed. According to the exhibits

filed with the Defendants’ motions for summary judgment, the underlying criminal



      1
       Berg and the Andreas Defendants were also designated by the Johnson
Defendants as Responsible Third Parties.
                                        2
complaint was made against Lester on April 27, 2014. An officer was then

dispatched to investigate the complaint which involved an alleged sexual offense

committed by Lester. A parent of one of the alleged victims wanted to file charges

against Lester after Lester communicated with their twelve-year-old2 daughter,

Christy,3 through Snapchat, in which Lester asked Christy for a picture of her breast,

and Lester then promised Christy a nude picture of himself in return. During the

investigation, the officer was provided the name of another child, Brandy, who was

also twelve years old, 4 and the officer spoke with Brandy who confirmed that Lester

had also communicated with her through Kik and Snapchat and that Lester also sent

her a picture of his sexual organ. When the officer spoke to one of Brandy’s parents,

the officer learned that her parents also wanted to file charges. A few days later,

fourteen-year-old Tiffany was interviewed and confirmed that Lester sent her

twelve-year-old sister, Brandy, sexual communications through the sister’s tablet

device using Kik, an instant messaging application. The Polk County Sheriff’s

Department gained the consent of the parents to use one of the minor’s devices to



      2
        The record indicates in one document that the child was eleven years old and
in another document that the child was twelve years old.
      3
        We refer to the victims and their family members in the criminal matter using
pseudonyms to protect their identities. See Tex. Const. art. I, § 30 (granting crime
victims “the right to be treated with fairness and with respect for the victim’s dignity
and privacy throughout the criminal justice process”).
      4
        The record indicates in one document that the child was twelve years old and
in another document that the child was thirteen years old.
                                            3
continue to communicate with Lester. Posing as one of the girls who was under

fourteen years of age, a detective began communicating with Lester. The girl’s

communication advised Lester that she was under fourteen, but Lester still engaged

in sexually explicit communications and propositioned her and asked her to meet

him to have sex. Law enforcement traveled to the meeting location, and they found

Lester, who initially gave a false name before truthfully identifying himself and

Lester was arrested. Lester’s phone was confiscated, and he was transferred to the

Polk County Sheriff’s Office where, after being given his Miranda warnings, he

admitted to sending the messages to Christy and Brandy.

      According to our appellate record, Lester was initially charged in criminal

cause numbers 23,488 and 23,489, for alleged offenses against each victim. A

typewritten Texas DPS computerized criminal history report that was attached as an

exhibit in the motions for summary judgment indicates that Lester was charged in

cause number 23,488, with a violation of 33.021(f), and charged in cause number

23,489 with a violation of 33.021(c).5 Our record indicates Lester was charged in

criminal cause number 23,488 with the second-degree felony of “online solicitation

of a minor under 14” and charged in criminal cause number 23,489 with the second-

degree felony of “online solicitat[ion] of a minor sexual conduct[.]” The documents



      5
        Johnson’s affidavit indicates that in cause number 23,488, Lester was
charged under section 33.021(c).
                                        4
also included an officer’s affidavit with respect to the offense against Christy

wherein the affiant stated:

      [] Affiant shall show that he is a duly sworn Peace Officer in and for
      the State of Texas, employed by the Polk County Sheriff[’]s Office,
      serving in the capacity of Detective.

      [] Affiant shall show that on April 27, 2014[,] the Polk County Sheriff’s
      Office received two complaints in referenced to Online Solicitation of
      a Minor.

      [] Affiant shall show that [Christy’s father] reported that his 11 year old
      daughter had been receiving messages from a 17 year old by the name
      of Colton Lester.

      [] Affiant shall show that Colton Lester had been messaging [Christy]
      and asking her to send him a photograph of her breast.

      [] Affiant shall show that Colton Lester was also soliciting [Christy] to
      meet him in person.

      [] Affiant shall show that Colton Lester met [Christy] through another
      13 year old girl that he has also been sending sexual messages and
      photographs to.

      [] Affiant shall show that on April 27, 2014[,] [Brandy’s mother]
      reported that Colton Lester had been sending messages and
      photographs to her 13 year old daughter.

      [] Affiant shall show that on April 28, 2014[,] with the parent’s consent,
      we pretended to be [one of the girls that was under 14 years old] and
      started messaging Colton.

      [] Affiant shall show that Colton Lester solicited her for sex knowing
      that she was 13 years old and asked to meet for sex.

      [] Affiant shall show that we met with Colton off of Munson Road and
      arrested him for Online Solicitation.

                                          5
      [] Affiant shall show that Colton was arrested and brought to the
      Sheriff’s Office where he confessed to both under Miranda Warning.

According to Lester’s malpractice petition, he retained the Johnson Defendants to

defend him and represent him in the two cases, and the Johnson Defendants told

Lester that he should make a plea bargain with the State.

      The record indicates that the State and Lester entered into a plea agreement

whereby cause numbers 23,488 and 23,489 were to be dismissed and replaced by an

information in cause number 23,538, and Lester was to receive five years deferred

adjudication, and he would not have to serve jail time or register as a sex offender.

In cause number 23,538, the State then filed a superseding information charging

Lester with attempted online solicitation of a minor under fourteen (as to only one

of the victims). Lester alleged in his malpractice petition that he followed the

recommendation of his attorney, Johnson, and he entered into a plea bargain

agreement in which he pleaded guilty to the offense of attempted online solicitation

of a minor, a third-degree felony.6 According to the documents in our record, Lester

signed a written plea acknowledging the following:

      I, Colton Alan Lester, the Defendant, in Polk County, Texas, on the
      27th day of April, 2014, did then and there intentionally, with the

      6
        A person commits an offense of criminal attempt if, with specific intent to
commit an offense, he does an act amounting to more than mere preparation that
tends but fails to effect the commission of the offense intended. Tex. Penal Code
Ann. § 15.01(a). An offense under section 15.01 is one category lower than the
offense attempted, and if the offense is a state jail felony, the offense is a Class A
misdemeanor. Id. § 15.01(d).
                                          6
      specific intent to commit the offense of Online Solicitation of a Minor,
      do an act, to-wit: composing a text message containing an explicit
      sexual proposition to [], a minor the Defendant believed to be 14 years
      of age or younger, which amounted to more than mere preparation that
      tended by [sic] failed to effect the commission of the offense intended.

The State dismissed the charges in cause numbers 23,488 and 23,489, and Lester

received five years of deferred adjudication probation in cause number 23,538. As a

result of the plea, Lester did not have to serve jail time or register as a sex offender.

The Order of Deferred Adjudication in cause number 23,538 stated the statute of

offense was Texas Penal Code section 33.021(f), which is a penalty provision for

both section 33.021(b) and section 33.021(c).7 See Tex. Penal Code Ann.

§ 33.021(f).


      7
       The version of 33.021(b) and 33.021(c) at the time of Lester’s offenses
provided as follows:

      (b) A person who is 17 years of age or older commits an offense if, with
      the intent to arouse or gratify the sexual desire of any person, the
      person, over the Internet, by electronic mail or text message or other
      electronic message service or system, or through a commercial online
      service, intentionally:
             (1) communicates in a sexually explicit manner with a minor; or
             (2) distributes sexually explicit material to a minor.

      (c) A person commits an offense if the person, over the Internet, by
      electronic mail or text message or other electronic message service or
      system, or through a commercial online service, [if the person]
      knowingly solicits a minor to meet another person, including the actor,
      with the intent that the minor will engage in sexual contact, sexual
      intercourse, or deviate sexual intercourse with the actor or another
      person.

                                           7
      On August 18, 2015, the State filed a Motion to Adjudicate Guilt alleging

Lester had violated the conditions of his deferred adjudication: by failing to pay his

monthly supervision fees for January, May, and July of 2015; failing to pay assessed

court costs, fine, and court-appointed attorney’s fees for September of 2014, and

February and July of 2015; failing to complete the court-ordered community service

for at least eight hours per month for February through June of 2015; and failing to

attend and successfully complete sex offender counseling. The Andreas Defendants

were then appointed to represent Lester relating to the motion to revoke. According

to Lester, the Andreas Defendants advised him to accept a modification that

included, among other things, incarceration in a State of Texas Contracted

Intermediate Sanction Facility for a period of not less than 45 days or more than 120




      ....

      (f) An offense under Subsection (b) is a felony of the third degree,
      except that the offense is a felony of the second degree if the minor is
      younger than 14 years of age or is an individual whom the actor believes
      to be younger than 14 years of age at the time of the commission of the
      offense. An offense under Subsection (c) is a felony of the second
      degree.

See Act of May 21, 2007, 80th Leg., R.S., ch. 610, § 2, 2007 Tex. Gen. Laws 1167,
1167-68 (amended by Act of May 27, 2007, 80th Leg., R.S., ch. 1291, § 7, 2007
Tex. Gen. Laws 4344, 4350; Act of May 11, 2015, 84th Leg., R.S., ch. 61, § 2, 2015
Tex. Gen. Laws 1036, 1036 (current version at Tex. Penal Code Ann. § 33.021(a),
(c), (f))).
                                        8
days and the continuation of his probation upon his release. On February 3, 2016,

the trial court signed an Order on the Motion to Modify the Conditions of Probation.

      On July 29, 2016, the State filed a Second Motion to Adjudicate Guilt, and

then on August 2, 2016, the State filed a First Amended Second Motion to

Adjudicate Guilt, and Berg was appointed to represent Lester at the second

revocation hearing. The Second Motion to Adjudicate Guilty alleged that Lester

violated the conditions of his supervision by failing to attend and successfully

complete the Sex Offender Treatment Program; failing to pay monthly supervision

fee for November and December of 2015, and January of 2016; failing to pay court

costs, fine and court-appointed attorney’s fees for June of 2015, August through

December of 2015, and January, February, and June of 2016; failing to perform eight

hours of community service a month for November and December of 2014, January

through June of 2015, August through December of 2015, and January, February

and June of 2016; failing to pay costs associated with urinalysis testing; and

accessing an online environment that allows interactions with other users. Lester

pleaded true to the alleged violations, and on September 14, 2016, Lester was

sentenced to three years of confinement for the original charge of attempted online

solicitation of a minor.

      Lester’s malpractice petition alleged that in October of 2017, while

incarcerated, he “was contacted by the State Counsel for Offenders who informed

                                         9
him for the first time that the statute under which he was convicted was void prior

to the offense date” because on October 30, 2013, the Court of Criminal Appeals, in

Ex parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013), held that section 33.021(b) of

the Texas Penal Code was unconstitutional. On application for a writ of habeas

corpus, the Court of Criminal Appeals set aside his conviction and stated that “In Ex

parte Lo, this Court declared the statute of conviction, § 33.021(b), unconstitutional”

and concluded that Lester’s “conviction is not valid in light of Ex parte Lo.” See Ex

parte Lester, 2018 Tex. Crim. App. Unpub. LEXIS 294, at *1. Accordingly, on April

11, 2018, the Court “set aside” Lester’s sentence and remanded the case to the trial

court to dismiss the indictment. Id.

      According to his legal malpractice petition, Lester served approximately two

years of prison time for allegedly committing a crime that “did not exist[,]” and

Lester alleged that all Defendants failed to disclose to him that the statute under

which he was charged was declared unconstitutional and void approximately eight

months prior to when he engaged in the alleged attempted online solicitation of a

minor. Lester alleged that the Johnson Defendants were negligent for negotiating

and advising Lester to plead guilty to a statute that was declared void and that the

Andreas Defendants and Berg were negligent for advising Lester to accept a

modification of his probation rather than withdraw his guilty plea and seek dismissal

of the charges because the statute of conviction was void.

                                          10
      After filing their answers to the legal malpractice petition, the Defendants

each filed a traditional motion for summary judgment, arguing that the doctrine set

forth in Peeler v. Hughes & Luce, 909 S.W.2d 494 (Tex. 1995), applied to negate

proximate cause of Lester’s legal malpractice claims. In each of the Defendants’

summary judgment motions, the Defendants alleged they were not the proximate

cause of any injury alleged by Lester. The Defendants alleged that the habeas Court

did not find him innocent, he has not been exonerated, and he is not innocent. The

Defendants argued that even though Lester’s petition for habeas corpus was granted

and his conviction set aside, Lester admitted to committing the acts of online

solicitation of minors and pleaded guilty as charged, and that he was charged under

Texas Penal Code sections 33.021(c) and 33.021(f), and not section 33.021(b). The

Andreas Defendants also argued that as public defenders they are immune from legal

malpractice liability arising from their appointments. The Johnson Defendants also

argued that Lester’s claims were barred by limitations.

      One of the exhibits attached to each of the Defendants’ motions for summary

judgment is the reporter’s record of Lester’s plea hearing wherein he admitted his

guilt to the Court, he testified no one was forcing him to plead guilty, he admitted

signing the waiver of indictment and waiver of his right to appeal, and he signed the

admonishments. Also attached to the summary judgment motions are copies of

pleadings that were filed during the time in which each Defendant represented

                                         11
Lester, a copy of Lester’s signed admonishments and stipulations of evidence, copies

of Texas DPS Criminal History tracking reports for Lester and copies of other

documents from the State’s file on Lester regarding the facts surrounding the

offenses.

      Attached as an exhibit to the Andreas Defendants’ Motion for Summary

Judgment as well as the Johnson Defendants’ Motion for Summary Judgment is an

affidavit by Johnson wherein, he avers the following:

      [] On May 19, 2014, I was privately retained to represent Colton Alan
      Lester . . . on two criminal allegations of Online Solicitation of a Minor
      Under 14, both second degree felonies, in Polk County, Texas. The
      allegations were that Lester, while 17 years of age, had solicited online
      two 12-year-old females, to meet in person, and engage in sexual
      activity with him. . . .

      [] In July 2014, Lester was indicted on the aforementioned allegations.
      In both Indictments, Cause Nos. 23,488 and 23,489, Lester was charged
      with violations under [Texas Penal Code] §33.021(c). There is [a]
      critical distinction between [Texas Penal Code] §33.021(b) and
      §33.021(c), that pertains to the case. The Texas Court of Criminal
      Appeals, on October 30, 2013, held §33.021(b) to be unconstitutionally
      overbroad in Ex Parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013)[.]
      However, the Lo opinion did not alter the constitutionality of
      §33.021(c). Per my notes in Lester’s file, on May 30, 2014 I reviewed
      the Lo case. It was a matter of public record, a published opinion at that
      time which anyone could review, including Lester.

      [] On August 12, 2014, I reviewed the State’s discovery pertaining to
      the Indictments. My opinion at that time was the evidence was
      sufficient to support a conviction for one of the two Indictments and I
      so advised Lester.

      [] On August 26, 2014, Lester had a court appearance. I met with [the]
      Polk District Attorney, for the purpose of plea negotiations. [The
                                         12
D.A.]’s original plea offer was: (a) plead guilty as charged in both
causes 23,488 and 23,489; (b) 5 years Deferred Adjudication
Community Supervision; (c) $2,000 fine; (d) 740 hours of community
service; (e) $80.00 Crime stopper’s fee; (f) Sex Offender Conditions
(i.e. sex offender registration and sex offender counseling); (g) no
contact with either alleged victim; and, (h) Orders of Deferred
Adjudication to run concurrently. Ultimately, [the D.A.] agreed to our
following counteroffer: (a) Dismiss both Indictments; (b) plead guilty
by Information to one charge of Attempted Online Solicitation of a
Minor, a third degree felony; (c) 5 years Deferred Adjudication
Community Supervision; (d) $2,000.00 fine; (e) 240 hours of
community service; (f) $50 Crime stopper’s fee; (g) Sex Offender
Counseling; and (h) No contact with either alleged victim.

[] As amended, the plea offer contained two key advantages to Lester.
By pleading to one attempted offense, Lester’s TDCJ exposure (if he
were to violate deferred adjudication community supervision) was
reduced from a maximum of 40 years down to a maximum of 10 years
[]. Second, Lester would avoid being required to register as a sex
offender[.]

[] After meeting with [the D.A.], I met with Lester and fully advised
him concerning the evidence against him and of the amended plea offer.
Lester advised that he wished to accept the plea agreement that same
day[.] I did advise Lester, in my opinion, the evidence was sufficient to
convict him on at least one count under §33.021(c), although the section
. . . that was charged in the two Indictments was §33.021(f). . . .

[] In order to present the plea agreement to the Court on the same day,
it was necessary for the District Attorney’s office to draft a new
charging document to replace the Indictments being dismissed and it
specifically charged a violation of §33.021(f)[.] An “Information” was
drafted and assigned a new case number (Cause No. 23538). I had
nothing to do with the drafting of the Information or related plea
paperwork. They were likely drafted by non-attorney staff members in
the DA’s office as is customary practice. The new [I]nformation stated
no specific provision of §33.021[.] The Order of Deferred
Adjudication, also drafted by the DA’s office, stated a violation of
§33.021(f), as had the prior Indictments, which is a penalty statute that
contains both references to §33.021(c) and §33.021(b). Section
                                   13
      33.021(f) has not been declared unconstitutional. I was under the belief
      and I believe we were all under the belief, including Lester, at the time
      the plea was entered that Lester was pleading guilty to a violation of
      §33.021(f), which contains a reference to §33.021(c). Indeed, Lester
      was admonished at the time of his plea and fully and freely admitted
      that he was guilty of underlying wrongful criminal conduct of
      Attempted Online Solicitation of a Minor. He admitted to me that he
      was guilty of Online Solicitation of Minor Under 14 as previously
      charged. No one there recognized that some of the language of the new
      Information filed, which made reference to no statutory violation,
      actually tracked some language found in §33.021(b), rather than
      §33.021(c).

      [] . . . I thought Lester was being charged with only one count of a
      violation of §33.021(c), through §33.021(f), which was the only stated
      offense found in the Order of Deferred Adjudication. Neither I, [the
      D.A.] who drafted the new Information, nor the Judge caught the
      specific verbiage of the new Information raising any problem. It should
      be noted that should Lester have plead[ed] guilty to what he was
      originally indicted for or what we all thought the Information charged
      him with, his subsequent violations and revocation would still be valid
      and to this day he would be incarcerated based upon a later adjudication
      of guilt when he admittedly violated his terms of probation. . . .

      [] Finally, Colton Lester has never been exonerated on direct appeal,
      through post-conviction relief, or otherwise. I have read the Opinion in
      No. WR-88,227-01, Ex Parte Colton Alan Lester, as well as the
      Concurring Opinion, both dated April[] 11, 2018. There is nothing in
      either the Opinion or Concurring Opinion that states that Colton Lester
      is or was exonerated or is or was innocent of the crimes charged. . . .

Attached as an exhibit to Berg’s motion for summary judgment is an affidavit

wherein Berg avers that he was appointed Lester’s defense counsel and represented

him when the State filed its second motion to adjudicate Lester’s guilt. Berg’s

affidavit also included the following, in pertinent part:



                                          14
      [] Mr. Lester advised me he had violated [] his probation. I obtained
      copies of and reviewed the State’s case and observed that Mr. Lester
      had violated probation once before. I also saw that in 2014, when he
      was originally charged, Mr. Lester had admitted to communicating with
      someone he believed to be a minor for the purpose of meeting to have
      sex, which is a crime under Texas Penal Code §33.021(c). The original
      order of deferred adjudication read, “attempted online solicitation of a
      minor.” The word “solicit” is used in Texas Penal Code §33.021(c), but
      not in Texas Penal Code §33.021(b). The order referred to Texas Penal
      Code §33.021(f), which set the level of offense for both (b) and (c).

      At the summary judgment hearing on August 29, 2019, the trial court granted

the summary judgment motions, and explained the following basis for its ruling:

      . . . [The charging officer] specifically used language straight from
      Subsection (c) of 33.021. As you know, 33.021(c) has never been
      declared unconstitutional, to my knowledge. It was not unconstitutional
      when he was charged. He was charged with knowingly soliciting over
      the Internet the said -- the person’s name -- to meet Colton Lester. That
      is Subsection (c); it is not Subsection (b).
              Attached to his complaint, which opened the criminal file, which
      opened the charges and created a case against Mr. Lester, are factual
      little pinpoints, 10 or 15 points that include within it specific facts about
      soliciting this underaged -- under 14 years old, a child, to meet. There
      were other facts in there also but specifically tracking as a second-
      degree felony, which is what Subsection (c) is and was, not (b).
              There’s a computer printout that’s been filed by you lawyers with
      two different tracking methods. One is under (f) -- I don’t know how
      this all happened, but they call it (f), which we all know -- I guess y’all
      know and understand that that’s just simply a provision that says
      whether it’s a second- or third-degree felony and that the third-degree
      (b) can be bumped to a two if it’s under the age 14. It’s only a
      sentencing provision. You don’t get charged under that. So that’s totally
      an anomaly. It’s a nothing to me.
              The tracking suffix, which is in the computers of the courts here,
      of 33.021(c) is there as a second-degree felony and, again, tracking the
      complaint, which is what the case has to do. It has to track the complaint
      in the criminal courts. You can’t just file a complaint and then convict
      him of something else over here that has nothing to do with what the
                                           15
complaint is. That’s the whole purpose of the complaint, just like an
indictment is, is that you track it into a judgment.
        And so the officer, who may or may not have known -- I suspect
he knew that (b) was unconstitutional. I don’t know. In Seth Johnson’s
affidavit, he seems to imply that he knew it, that it was unconstitutional.
So everybody is thinking it’s a (c) case, a constitutionally pursued case.
        Then as the negotiations happened -- and I sort of figured that --
I did figure this out before I read Seth Johnson’s affidavit. The
negotiations were, let’s -- instead of you -- whatever the offer was from
the State, make it an attempted online solicitation. That reduces it from
a second- to a third-degree felony -- which is what the charge ended up
being, still as a (c) because of the original complaint -- reducing the
punishment range; still a constitutional charge. Then Colton Lester
signed an affidavit admitting to that, with, apparently, a new -- which I
just saw this morning; the staff here got it for me -- the new information.
The new information uses language that -- it doesn’t reference (c), (f),
. . . anything. It just has new information, probably typed by some staff
member in the DA’s office, I’m assuming, with language that talks
about composing a text message containing an explicit sexual
proposition. I don’t think that a violation of anything. I may be wrong.
Just composing something, it’s certainly not language from (c), and it’s
not language from (b) either, unless it is communicated. The complaint
doesn’t talk about communication.
        So my point is, is that when Colton Lester -- I don’t know what
the intentions were by everybody involved, but when Colton Lester
signed his affidavit pleading guilty, he was pleading -- as far as I’m
concerned and what the record seems to reflect -- to (c), which was
constitutional.
        Regardless of that, he pled to conduct which was criminal in
nature, got a deferred judgment. We know that. Got a final judgment
after violation of his probation. Ultimately, the final judgment
references (f), which is a nonstatute as far as an offense is concerned.
        So from the get-go, it was a case of a violation of (c), the 33.021.
Why is that important? Because what the cases say is that if, in fact,
you’ve got new evidence; if, in fact, you are not the person that
committed the acts; if in fact, this is just a totally -- one of those cases
where we just got the wrong person and you are actually factually
innocent; then you have satisfied Peeler. That has not happened in this
case as far as this Court is concerned.

                                    16
            . . . I just can’t get there from the plaintiff’s point of view, and
      Peeler is dispositive of the summary judgments.
            Now -- yeah. The one last thing I was going to say is that in Ex
      parte Colton Alan Lester, when his conviction was set aside, the Court
      of Criminal Appeals does reference that he was convicted of attempted
      online solicitation and sentenced to imprisonment, and they cite
      Subsection (b), which was the unconstitutional section. With all due
      respect to that Court, I don’t’ know how they got there unless somehow
      they equated (f) to (b), but it appears to me that his conviction was under
      (c).

The trial court entered an Order granting the summary judgment in favor of the

Defendants based on Peeler and denied summary judgment on all other grounds.

Lester appealed and Berg cross-appealed.

      In addition to his legal malpractice case, Lester also filed a request for

compensation under the Tim Cole Act. See In re Lester, 602 S.W.3d 469 (Tex.

2020). On May 15, 2020, the Texas Supreme Court conditionally granted Lester’s

petition for writ of mandamus and directed the Comptroller to compensate Lester

for wrongful imprisonment under the Tim Cole Act. See id. at 475.

                                  Appellate Issues

      In two issues, Appellant argues the trial court erred in granting summary

judgments to the Defendants. Appellant contends that the Peeler doctrine does not

apply because Appellant was exonerated through post-conviction relief, and

therefore the trial court erred in granting the summary judgments based on the Peeler

doctrine. Next, Appellant argues summary judgment cannot be affirmed on any of

the other grounds presented because: (1) public defenders in Texas are not immune
                                          17
from legal malpractice liability arising from their appointment; (2) the discovery rule

applied and was not negated; and (3) the Hughes tolling rule8 applied to toll the

statute of limitations on Appellant’s malpractice claim until the litigation related to

the habeas corpus proceeding was finally concluded and the malpractice claims were

filed within two years from that date.

                                 Standard of Review

      We review grants of summary judgment de novo. Cantey Hanger, LLP v.

Byrd, 467 S.W.3d 477, 481 (Tex. 2015). The movant for a traditional summary

judgment has the burden to establish that no genuine issues of material fact exist,

and the movant is entitled to judgment as a matter of law. Tex. R. Civ. P. 166a(c);

Nixon v. Mr. Prop. Mgmt. Co., 690 S.W.2d 546, 548 (Tex. 1985). If the moving

party produces evidence entitling it to summary judgment, the burden shifts to the

nonmovant to present evidence that raises a material fact issue. Walker v. Harris,

924 S.W.2d 375, 377 (Tex. 1996). In deciding whether there is a disputed material

fact issue precluding summary judgment, evidence favorable to the nonmovant will

be taken as true. Nixon, 690 S.W.2d at 548-49. Every reasonable inference must be

indulged in favor of the nonmovant, and any doubts must be resolved in the

nonmovant’s favor. Id. at 549. An appellate court may affirm a summary judgment


      8
       In Hughes v. Mahaney & Higgins, 821 S.W.2d 154, 157 (Tex. 1991), the
Texas Supreme Court held that the limitations period for legal-malpractice claims
would be tolled until “all appeals on the underlying claims are exhausted.”
                                          18
on any ground the movant presented in its motion for summary judgment, regardless

of whether the trial court identified the ground it relied upon in granting summary

judgment. See Cincinnati Life Ins. Co. v. Cates, 927 S.W.2d 623, 626 (Tex. 1996).

                                      Analysis

      Lester asserts that the trial court erred in granting summary judgment based

on the Peeler doctrine because he presented proof of exoneration by post-conviction

relief. According to Lester, even if the Peeler doctrine applies, summary judgment

was improper because he does not have to prove actual innocence. Lester also argues

that even if Peeler applies and requires actual innocence, he is innocent because the

offense he was convicted of was not a crime when the acts occurred.

      The Supreme Court in Peeler v. Hughes & Luce, LLP, was presented with the

question of whether a convicted criminal could sue her criminal-defense attorney for

malpractice. 909 S.W.2d at 495. Carol Peeler was indicted by a federal grand jury

on twenty-one counts after being suspected of engineering illegal tax write-offs. Id.

at 495-96. Peeler hired Darrell Jordan, a partner with Hughes & Luce, LLP, to

represent her. Id. at 496. While under Jordan’s advisement, Peeler signed a plea

agreement admitting guilt to one count of aiding and assisting the filing of a false

and fraudulent tax return. Id. In exchange, the government dropped the balance of

the charges against her, recommending a relatively short prison sentence. Id. Peeler




                                         19
was eventually ordered to serve five years of probation, with a fine of $100,000 and

$150,000 in restitution. Id.

      Peeler later sued Jordan for legal malpractice, alleging that before she pleaded

guilty, he knew but failed to tell her that the government had offered her absolute

transactional immunity if she testified against her colleagues. Id. In the trial court,

Jordan and his firm, Hughes & Luce, moved for summary judgment, arguing that

Peeler’s own conduct proximately caused her damages. Id. The trial court agreed

and granted summary judgment. Id.

      On review, the Texas Supreme Court in a plurality decision determined that a

convicted criminal could not sue her criminal-defense attorney for malpractice

except in certain circumstances. Id. at 498. Under the “Peeler doctrine,” convicted

criminals may not sue their criminal-defense attorneys for malpractice unless “they

have been exonerated on direct appeal, through post-conviction relief, or otherwise.”

Id. The plurality explained that “allowing civil recovery for convicts impermissibly

shifts responsibility for the crime away from the convict[]” and that allowing a

convicted criminal to recover damages through a legal-malpractice claim would

allow that criminal “to profit by his own fraud, or take advantage of his own wrong,

or to found [a] claim upon his iniquity, or to acquire property by his own crime.” Id.

at 497-498 (quoting State ex. rel. O’Blennis v. Adolf, 691 S.W.2d 498, 504 (Mo. Ct.

App. 1985)). The plurality also explained that it is the convicted criminal’s illegal

                                          20
conduct, not the attorney’s negligence, that proximately causes the conviction. Id. at

497-98. In other words, even if the defense attorney had not been negligent, the

conviction would still follow based on the evidence of the underlying crime. Id. The

Peeler plurality held that convicted criminals wanting to sue their defense attorneys

must first remove the proximate-cause bar by being “exonerated.” Id. at 498.The

Court in Peeler did not reach the issue of what it means to be “exonerated.”

      The Texas Supreme Court reached the issue in Gray v. Skelton, and therein it

decided what it means to be “exonerated.” See 595 S.W.3d 633, 637-39 (Tex. 2020).

In Gray, Skelton, an attorney, had drafted a will for a client, Canales, who died about

a year after the will’s execution. Id. at 635. Although the client retained the signed

original, the family could not find it after Canales died and Skelton’s copy was

water-damaged from a storm that partially flooded her law office. Id. Skelton printed

an electronic copy of the will she had on her computer hard-drive that did not have

signatures of the client or witnesses, cut the signatures off the water-damaged

version, and pasted the signatures onto the printed copy, and filed the will for

probate. Id. After her administrative assistant informed law enforcement that she

suspected Skelton created a false will, an investigation followed, and Skelton was

indicted for forging the client’s will. Id.

      Skelton pleaded not guilty and hired Gray, a criminal-defense attorney. Id.

After she was convicted of forgery, she replaced Gray with new counsel for the

                                              21
appeal. The new appellate counsel argued, among other things, that Gray rendered

ineffective assistance of counsel. Id. The court of appeals affirmed her conviction,

finding the record insufficient to hold Gray’s representation to be ineffective under

the Sixth Amendment. Id. at 635-36. The Court of Criminal Appeals subsequently

refused Skelton’s petition for review.

      The client’s relatives filed a will contest in the probate court and the jury found

that the client executed a valid will, Skelton did not act with the intent to defraud or

harm another when she altered the will, and the will submitted for probate was an

accurate copy of the client’s will. Id. at 636. Skelton filed an application for writ of

habeas corpus in the district court, renewing her ineffective-assistance argument and

claiming she was “actually innocent” based on the jury findings in the will contest.

Id. The court of appeals reversed the district court’s denial of habeas relief, found

that Gray’s representation was ineffective under the Sixth Amendment, vacated the

forgery conviction, but did not consider whether Skelton was actually innocent of

forgery. Id.

      Skelton then sued Gray for malpractice. Id. Gray moved to dismiss her claim

under Texas Rule of Civil Procedure 91a, arguing Skelton was not “exonerated”

under Peeler and that the two-year statute of limitations barred her claim. Id. The

trial court granted Gray’s motion and found that the Peeler doctrine barred Skelton’s

malpractice claim because Skelton failed to prove exoneration. Id. The court of

                                          22
appeals reversed the trial court’s decision, held that the Peeler doctrine did not apply

because Skelton’s conviction had been vacated and that the malpractice suit was

timely filed. Id. On Gray’s petition for review, the Supreme Court of Texas noted

that Peeler did not precisely define “exoneration,” and the Court addressed the

question of whether Skelton had been “exonerated” when her conviction was set

aside for ineffective assistance of counsel. Id. at 637. Although Skelton argued that

the vacating of her sentence (on grounds of ineffective assistance and on grounds

unrelated to innocence) equated to “exoneration,” the Court disagreed. Id. at 637-

38. The Court found this argument inconsistent with the Peeler plurality’s

“innocence requirement” and determined that having counsel that falls below

minimum Sixth Amendment standards “suggests nothing about [Skelton]’s

innocence of the underlying crime.” Id.

      The Court in Gray held, however, that an actual-innocence finding in a habeas

proceeding is not the only means by which an individual can meet Peeler’s

exoneration requirement, and that “for those whose conviction has been vacated on

grounds other than actual innocence,” they must obtain, as a predicate to the

submission of their legal-malpractice claim, an affirmative finding that the

malpractice plaintiffs are innocent of the crime of which they were formerly

convicted. Id. at 639. After deciding that the statute of limitations and the Peeler

doctrine did not bar Skelton’s malpractice claim against Gray, the Court affirmed

                                          23
the court of appeals’ decision, remanded the case for trial, and concluded that

Skelton had to obtain a finding of innocence in the malpractice action to maintain

her claim. Id. at 641.

      Lester’s habeas corpus relief as stated in the habeas order was based on the

unconstitutionality of section 33.021(b) and the order did not include a finding of

actual innocence. Therefore, under Gray and Peeler, Lester would have to obtain a

finding of actual innocence to maintain his legal-malpractice claim. The Defendants,

however, have presented evidence with their summary judgment motions that, as a

matter of law, Lester was not actually innocent. Lester failed to present contrary

evidence raising a material fact issue that he was actually innocent of the crime for

attempted online solicitation. And we agree with the trial court that the summary

judgment record indicates Lester was convicted of a crime under section 33.021(c),

and not 33.021(b), and sentenced under section 33.021(f). According to the record

before us, Lester was not charged with an offense under section 33.021(b). Both the

Order of Deferred Adjudication and the Order on Motion to Adjudicate Guilt listed

the statute of conviction as “section 33.021(f)[,]” which has never been held

unconstitutional, and the information alleged “attempted online solicitation” which

fits the “solicit” verbiage of section 33.021(c), which has also never been held

unconstitutional.




                                         24
      We reject Lester’s argument that he has proven his actual innocence simply

because of the Supreme Court’s ruling in his Tim Cole Act claim. See In re Lester,

602 S.W.3d 469. The Texas Supreme Court’s ruling in his Tim Cole Act case

conditionally granted Lester’s petition for writ of mandamus and directed the

Comptroller to compensate Lester for wrongful imprisonment under the Tim Cole

Act. The Supreme Court did not have the same record before it when it decided his

Tim Cole Act claim. The conclusions it reached regarding Lester’s criminal conduct

would be incorrect based on the record now before us. The Supreme Court concluded

on the limited record before it that “as a matter of historical fact, Lester’s conduct

was not a crime at the time it was committed because the Court of Criminal Appeals

had already declared [Section 33.021(b)] [of the] online-solicitation statute

unconstitutional.” Id. at 473.

      Our appellate record does not support a finding that Lester’s conduct was not

a crime at the time it was committed. Rather, as a matter of historical fact, at the time

he committed the offenses in question, his conduct was a crime under section

33.021(c) of the online solicitation statute. The record before the trial court and

before us, does not support the allegation that he was convicted under section

33.021(b). The information under which Lester was convicted tracked the language

of section 33.021(c) and not (b), and the Defendants presented uncontested evidence




                                           25
that Lester was charged with and convicted of attempted online solicitation of a

minor which falls within section 33.021(c).

      The Defendants also established as a matter of law that Lester is not actually

innocent, and their alleged malpractice was not a proximate cause of his alleged

damages. On the appellate record before us, we conclude that the trial court did not

err in granting the Defendants’ summary judgment motions. We overrule Lester’s

first issue. Because we have determined that the trial court did not err in granting the

Defendants’ summary judgment motions under the Peeler doctrine, we need not

address Lester’s second issue. See Cates, 927 S.W.2d at 625; see also Tex. R. App.

P. 47.1 (stating that appellate court need only address issues necessary for final

disposition of appeal).

                                Berg’s Cross-Appeal

      On cross-appeal, Berg argues that he is entitled to summary judgment because

public defenders are entitled to official immunity. Because our disposition of

Lester’s appeal is dispositive of Berg’s cross-issue, we also do not address Berg’s

cross-appeal. See Tex. R. App. P. 47.1.

      We affirm the trial court’s judgment.




                                          26
      AFFIRMED.


                                                _________________________
                                                    LEANNE JOHNSON
                                                          Justice

Submitted on May 6, 2021
Opinion Delivered July 29, 2021

Before Golemon, C.J., Horton and Johnson, JJ.




                                      27